See Otak Nevada, LLC v. Eighth Judicial Dist. Court, 127 Nev.           „
                    260 P.3d 408, 412 (2011) (determining that "because a pleading filed under
                    NRS 11.258 without the required affidavit and expert report is void ab
                    initio and of no legal effect, the party's failure to comply with NRS 11.258
                    cannot be cured by amendment"); see also NRS 11.258.
                                 We therefore conclude that this petition is moot, and we
                    dismiss it. See Personhood Nevada v. Bristol, 126 Nev. „ 245 P.3d
572, 574 (2010) (explaining that this court's duty is to decide actual
                    controversies and not to give opinions on moot questions). Accordingly, we
                                 ORDER the petition DENIED.'




                                                                                       J.
                                                       Hardesty




                                                       Saitta


                           "The Honorable Kristina Pickering, Chief Justice, and the Honorable
                    Ron D. Parraguirre, Justice, voluntarily recused themselves from
                    participation in the decision of this matter.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A

                IMIRMINCESIDIN                                                                     L,J
cc:   Hon. Elizabeth Goff Gonzalez, District Judge
      Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
      Hutchison & Steffen, LLC
      Albright Stoddard Warnick & Albright
      Procopio, Cory, Hargreaves & Savitch, LLP
      Gordon & Rees, LLP
      Eighth District Court Clerk




                                  3